Desmond, J. (dissenting).
I dissent and vote to affirm. The amendment here construed (State Residential Rent Law [L. 1946, ch. 274, as amd.], § 4, subd. 4, par. [a]) had — and could have—no purpose except to provide to the property owner a net 6% return on the fair value of his ownership interest. This property, however, is being operated under a whole-building lease which concededly gives the owner more than that 6% return. Thus, the whole purpose of the statute has already been satisfied. Any increase of the rents paid by the apartment tenants to the lessee of the building will give the latter a windfall, based on a purely literal construction of the words of the statute — an application which is at war with the legislative purpose.
Chief Judge Conway and Judges Van Voobhis and Bubke concur with Judge Fboessel; Judge Desmond dissents in an opinion in which Judge Dye concurs; Judge Fuld taking no part.
Order reversed, without costs, and matter remitted to Special Term for further proceedings in accordance with the opinion herein.